            Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUANA PEREZ,

                                 Plaintiff,

                     -against-                                    19-CV-8252 (LLS)

 STATE OF NEW YORK; MANHATTAN                                 ORDER OF DISMISSAL
 PORT AUTHORITY; TACO RICO OF NEW
 YORK,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting that Defendants violated her rights.

By order dated April 29, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the following reasons, the complaint is

dismissed with leave to replead within thirty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 2 of 14



original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, using the Court’s general complaint form, submits this complaint, which is

largely illegible and incomprehensible. Named as Defendants are the State of New York, the

“Manhattan Port Authority,” and “Taco Rico of New York.” From the parts of the complaint that

are legible, the Court understands the following information: Plaintiff, a New Jersey resident,

was working in New York on June 8, 2019. After she finished work, Plaintiff went to the Port

Authority bus terminal, where someone “burn[ed her] body” and stole her money. The police

came, but it is not clear what happened after that. Overnight, Plaintiff got a “deep cut” in her

stomach while she slept, and “someone put something” somewhere on her body. Plaintiff

mentions that she is “very black,” but she fails to explain what relevance this fact has to what


                                                   2
           Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 3 of 14



took place. Plaintiff makes other allegations that are either unreadable, or do not make sense.

Plaintiff does not indicate any injuries and does not state the relief she seeks.

       On the same day that Plaintiff filed this complaint, she filed another complaint involving

an incident occurring at the Port Authority bus terminal. It is not clear if both complaints are

about the same events. See Perez v. NY Police , ECF 1:19-CV-8251, 9 (S.D.N.Y. Mar. 23, 2020)

(dismissing complaint with leave to replead) (Perez II). Plaintiff filed another case that was

dismissed without prejudice as duplicative of Perez II. See Perez v. State of New York , ECF

1:19-CV-9329, 3 (S.D.N.Y. Oct. 10, 2019).

                                           DISCUSSION

               Taco Rico of New York

       Plaintiff brings this complaint without providing the statutory basis for her claims.

Because Plaintiff appears to claim violations of her constitutional rights, the Court liberally

construes the complaint as asserting claims under 42 U.S.C. § 1983. To state a § 1983 claim, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       Taco Rico of New York appears to be a private restaurant located in or near the Port

Authority Bus Terminal. Plaintiff has not alleged suggesting that Taco Rico of New York acted

under color of state law, or could be deemed to be a state actor. Plaintiff therefore cannot assert a

§ 1983 claim against this defendant. 1




       1
          Because the complaint contains no allegations against this defendant, it is not possible
to ascertain whether Plaintiff’s allegations could give rise to any state law claims.




                                                  3
           Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 4 of 14



              State of New York

       Plaintiff names the State of New York as a defendant. “[A]s a general rule, state

governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized

by the Eleventh Amendment extends beyond the states themselves to state agents and state

instrumentalities that are, effectively, arms of a state.” Id. New York has not waived its Eleventh

Amendment immunity to suit in federal court, and Congress did not abrogate the states’

immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557

F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims against the State of New York are therefore barred by the

Eleventh Amendment and are dismissed.

              Defendant “Manhattan Port Authority”

       Plaintiff also names the Port Authority Bus Terminal as a defendant. Because the Port

Authority Bus Terminal is not a “person,” it does not have the capacity to be sued under § 1983.

Cf. Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989).

       Plaintiff may intend to sue the Port Authority of New York and New Jersey (the Port

Authority), 2 the agency that owns and operates the bus terminal. “Although the Port Authority, a

bi-state agency, is not technically a municipality, courts have treated it as such and have analyzed

claims against it under the standards governing municipal liability under § 1983.” Cumberbatch

v. Port Auth. of N.Y. & N.J., ECF 1:03-CV-0749, 55, 2006 WL 3543670, at *6 (S.D.N.Y. Dec. 5,


       2
        The Port Authority can be sued. See N.Y. Unconsol. Laws § 7101; N.J. Stat. Ann.
§ 32:1-157.




                                                 4
          Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 5 of 14



2006) (internal quotation marks and citation omitted); see Raysor v. Port Auth. of N.Y. & N.J.,

768 F.2d 34, 38 (2d Cir. 1985).

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff’s complaint does not contain any facts suggesting that a policy, custom, or

practice of the Port Authority led to the violation of her federally protected rights.

               Plaintiff’s Claims

       The Court has closely scrutinized Plaintiff’s complaint but is unable to understand the

nature of her claims or the relief she seeks. Plaintiff does not provide a short and plain statement

stating the facts from which her claims arise. Plaintiff essentially asserts that Defendants

unlawfully harmed her, but she fails to include any intelligible background information about

how the alleged harm occurred. In order to state a claim for relief, a complaint must contain

enough background facts to allow the Court to reasonably infer that the defendant is liable to the

plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.


                                                  5
            Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 6 of 14



544, 555 (2007)). Plaintiff’s complaint contains no facts about what occurred or how Defendants

allegedly violated her rights. 3

        Because Plaintiff fails to state any claim on which relief may be granted, the Court

dismisses the complaint. See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

                                       LEAVE TO AMEND

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). In an

abundance of caution, the Court grants Plaintiff leave to replead her claims.

        If Plaintiff submits an amended complaint, she must provide facts supporting a claim for

relief. Plaintiff must tell the Court: who violated her federally protected rights; what facts show

that her federally protected rights were violated; when such violation occurred; where such

violation occurred; and why she is entitled to relief. She must also name as defendants the

individuals who violated her rights. If Plaintiff wishes to pursue § 1983 claims against the Port

Authority, she must name them it as a defendant and allege how its policies, customs, or

practices violated her federally protected rights.




        3
          Where a plaintiff names a defendant in the caption of the complaint, but the body of the
complaint contains no substantive allegations against the defendant, dismissal of the complaint
as to that defendant is appropriate. See Iwachiw v. New York State Dept. of Motor Vehicles, 299 F.
Supp. 2d 117, 121 (E.D.N.Y. 2004), aff’d, 396 F.3d 525 (2d Cir. 2005); Dove v. Fordham Univ.,
56 F. Supp. 2d 330, 335 (S.D.N.Y. 1999) (“[W]here the complaint names a defendant in the
caption but contains no allegations indicating exactly how the defendant violated the law or
injured the plaintiff, a motion to dismiss the complaint in regard to that defendant should be
granted”) (citations omitted)).


                                                     6
          Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 7 of 14



                                          CONCLUSION

       The complaint is dismissed for failure to state a claim for relief and for naming immune

defendants. 28 U.SC. § 1915(e)(2)(B)(ii), (iii). Plaintiff is granted thirty days from the date of

this order to file an amended complaint. Plaintiff must submit the amended complaint to this

Court’s Pro Se Intake Unit, caption the document as an “Amended Complaint,” and label the

document with docket number 19-CV-8252 (LLS). An Amended Complaint form is attached to

this order. If Plaintiff fails to file an amended complaint, the Court will enter judgment in this

case, and it will be closed.

SO ORDERED.

 Dated:    April 30, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  7
               Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 8 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 9 of 14



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 10 of 14




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 11 of 14



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 12 of 14




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 13 of 14




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:19-cv-08252-LLS Document 9 Filed 04/30/20 Page 14 of 14



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
